DETAILED ACTION
Status of Claims
This office action is in response to the applicant’s response filed on 06/15/2021.
Claims 8-9 are canceled.
Claims 1-7 and 10-13 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/11 /2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions to be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in communications with the applicant’s representative, James Bunts, on July 6, 2021, and July 7, 2021, respectively.
Please recall all prior versions of the claims with the amended claims below, wherein,
Claims 8-9 are canceled.
Claims 1-7 and 10-13 are pending.

The amended claims:
1.	(Currently Amended)  A computer-implemented method of verifying authorized control of a controlled digital asset using a peer-to-peer distributed ledger and a separate storage resource, the method comprising:
determining, from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distributed ledger, a hash value (H2) representative of details of the controlled digital asset and a second user public key (PU2) associated with a second user (U2);
determining a second public key (P2) associated with the second user (U2) from an entry retrieved from the separate storage resource using the hash value (H2) as the key of a key-value pair stored on the separate storage resource;
determining a generator value (GV);
determining a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2);
determining a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1);
determining a common secret (CS) based on the second user second public key (P2U2) and the first user second private key (V2U1);
encrypting the controlled digital asset with the common secret (CS) to generate an encrypted controlled digital asset, wherein the encrypted controlled digital asset is decrypted by:
determining the common secret (CS) based on the first user second public key (P2U1) and the second user second private key (V2U2); and
decrypting the controlled digital asset with the common secret (CS) to generate a decrypted controlled digital asset;
comparing the second user public key (PU2) and the second public key (P2); and
verifying [[the ]]ownership of the controlled digital asset based on the comparing of the second user public key (PU2) and the second public key (P2).

2.	(Previously Presented)  The method of claim 1, wherein:
the controlled digital asset is a portion of item of software; or
the separate storage resource is a distributed hash table; or
the method further comprises sending, over a communications network: 
data (D1) associated with the controlled digital asset;
a first hash value (H1) based on the controlled digital asset; and
a second hash value (H2) based on the controlled digital asset and the first hash value (H1); or
wherein the second hash value (H2) is assigned to a key of a key-value pair and the data (D1) and the first hash value (H1) are assigned to the value in the key-value pair, wherein the value of the key-value pair comprises an identifier indicative of a location of the controlled digital asset; or
comparing the second user public key (PU2) and the second public key (P2) comprises determining whether the second user public key (PU2) and the second public key (P2) match.

3.	(Previously Presented)  The method of claim 1, wherein the controlled digital asset comprises a header and a body.

4.	(Previously Presented)  The method of claim 3, wherein the header comprises a hash value of the body of the controlled digital asset.
5.	(Previously Presented)  The method of claim 3, wherein the header further comprises the hash value (H2) of a data associated with the controlled digital asset or a licence.

6.	(Previously Presented)  The method of claim 3, wherein the body of the controlled digital asset comprises an executable of a portion or item of computer software.

7.	(Original)  The method of claim 6, wherein before determining the second user public key (PU2), the method comprises encrypting the executable of the computer software.

8.	(Cancelled)

9.	(Cancelled)

10.	(Currently Amended)  The method of claim [[9]]7, further comprising:
installing the decrypted executable of the computer software on a processing device associated with the second user (U2).

11.	(Original)  The method of claim 10, further comprising:
determining an activation key (AK) from the second user (U2); and
executing instructions of the decrypted executable of the computer software based on the activation key (AK).

12.	(Currently Amended)  A non-transitory machine readable storage medium comprising instructions embodied thereon for a computer software program for verifying ownership of a controlled digital asset for installation using a peer-to-peer distributed ledger and a separate storage resource, the when executed cause a processing device to:
determine, from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distributed ledger, a hash value (H2) representative of details of the controlled digital asset and a second user public key (PU2) associated with a second user (U2);
determine a second public key (P2) associated with the second user (U2) from an entry retrieved from the separate storage resource using the hash value (H2) as the key of a key-value pair stored on the separate storage resource;
determine a generator value (GV);
determine a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2);
determine a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1);
determine a common secret (CS) based on the second user second public key (P2U2) and the first user second private key (V2U1);
encrypt the controlled digital asset with the common secret (CS) to generate an encrypted controlled digital asset, wherein the encrypted controlled digital asset is decrypted by:
determining the common secret (CS) based on the first user second public key (P2U1) and the second user second private key (V2U2); and
decrypting the controlled digital asset with the common secret (CS) to generate a decrypted controlled digital asset;
compare the second user public key (PU2) and the second public key (P2); and
verify the ownership of the controlled digital asset based on comparing of the second user public key (PU2) and the second public key (P2).

13.	(Currently Amended)  A computer system for verifying ownership of a controlled digital asset for installation using a peer-to-peer distributed ledger and a separate storage resource, the computer system comprising a processing device associated with a node on a peer-to-peer network of nodes, configured to:
determine, from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distributed ledger, a hash value (H2) representative of details of the controlled digital asset and a second user public key (PU2) associated with a second user (U2);
determine a second public key (P2) associated with the second user (U2) from an entry retrieved from the separate storage resource using the hash value (H2) as the key of a key-value pair stored on the separate storage resource;
determine a generator value (GV);
determine a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2);
determine a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1);
determine a common secret (CS) based on the second user second public key (P2U2) and the first user second private key (V2U1);
encrypt the controlled digital asset with the common secret (CS) to generate an encrypted controlled digital asset, wherein the encrypted controlled digital asset is decrypted by:
determining the common secret (CS) based on the first user second public key (P2U1) and the second user second private key (V2U2); and
decrypting the controlled digital asset with the common secret (CS) to generate a decrypted controlled digital asset;
compare the second user public key (PU2) and the second public key (P2); and
verify the ownership of the controlled digital asset based on comparing of the second user public key (PU2) and the second public key (P2).

Allowable Subject Matter
Claims 1-7 and 10-13 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance over prior art:
Claims 1, and 12-13 disclose a method, a non-transitory storage medium, and a system for verifying ownership of a controlled digital asset for installation using a peer-to-peer distributed ledger and a separate storage resource. A second user public key (PU2) associated with a second user and a hash value of the controlled digital asset are obtained from a metadata in a redeem script of a transaction stored on a peer-to-peer distributed ledger. A second public key (P2) associated with the second user is retrieved from a separated storage resource using the determined hash value as a key. The controlled digital asset is encrypted with a common secret that is determined based on a generated second user second public key and a generated first user second private key. The encrypted controlled digital asset can be decrypted with the common secret that is determined based on the first user second public key and the second user second private key. The ownership of the controlled digital asset is verified based on the comparing of the second user public key (PU2) and the second public key (P2).
Claim 1 recites “A computer implemented method of verifying authorized control of a controlled digital asset using a peer to peer distributed ledger and a separate storage resource, the method comprising: determining, from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distributed ledger, a hash value (H2) representative of details of the controlled digital asset and a second user public key (PU2) associated with a second user 
The closest prior arts of record are as follows:
Cohen (US 20120272336 A1) (“Cohen”)
Feeney et al. (US 20170324711 A1) (“Feeney”)
Belshe et al. (US 20150120569 A1) (“Belshe”)
Smith et al. (US 20170316390 A1) (“Smith”)
LE SAINT et al. (US 20160241389 A1) (“Le Saint”)
Cohen discloses a method for determining a resource and verifying the ownership of the resource. A user key associated with a user and an identifier of a controlled digital asset are determined from a transaction request. A second key associated with the resource is retrieved from an entry of a separate resource. A verification engine determines a match between the user key included in the request and the second key associated with the resource to determine the ownership of the resource. The user can access the resource after the ownership of the resource is verified.
Feeney discloses a system and a method for confirming and transferring information from one party to another via blockchain escort, using central and decentralized databases acting as online storage providers. The system provides a way to affirm ownership of the file and transfer its content (or its ownership itself) to a specified third party via transactions on a blockchain. The system proves the ownership of a digital asset associated with a blockchain address or a public key in a transaction record stored on a blockchain ledger. A script of the transaction stored on the ledger includes a hash value of the digital asset which can be used as a key to retrieve information on a separate storage resource, such as a distributed hash table.
Belshe discloses a processing device that is configured to generate a first public-private key pair and to receive public keys of two or more second public-
Smith discloses a method and a system for providing attestation of information by an attestor, including receiving the information and a public key, applying a hash function to the information, combining the hash with the public key to generate a public attest key, generating an attestation address, and communicating a signed transaction to a centralized or distributed ledger for storage at the attestation address. A multisig attestation address comprises two or more public keys and is created using the Pay to Script Hash (P2SH) protocol.
Le Saint discloses a system and a method for confidential communication management. A blinded public key may be generated by multiplying a public key with a cryptographic nonce, such as a random or pseudo-random number, and a private key may be multiplied by the nonce to generate a blinded private key. When a request message between a server and a client device is transferred, a one-time client key pair is generated by blinding the static key pair with the nonce. At the same time, the second server public key and/or the second server private key can be blinded using a nonce. The shared secret can be determined using the blinded static server private key and the one-time client public key. The 
The cited references, alone or in combination, do not teach the specific combination of determining, from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distributed ledger, a hash value (H2) representative of details of the controlled digital asset and a second user public key (PU2) associated with a second user (U2); determining a second public key (P2) associated with the second user (U2) from an entry retrieved from the separate storage resource using the hash value (H2) as the key of a key-value pair stored on the separate storage resource; determining a generator value (GV); determining a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2); determining a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1); determining a common secret (CS) based on the second user second public key (P2U2) and the first user second private key (V2U1); encrypting the controlled digital asset with the common secret (CS) to generate an encrypted controlled digital asset, wherein the encrypted controlled digital asset is decrypted by: determining the common secret (CS) based on the first user second public key (P2U1) and the second user second private key (V2U2); and decrypting the controlled digital asset with the common secret (CS) 
Yet even if missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Cohen because Cohen is not concerned about determining a user key and a hash value from a script of a blockchain transaction, or locating the other user key via the determined hash value as a key.
Additionally, the combination of Cohen, Feeney, Belshe, Smith, and Le Saint clearly destroys the intent and purpose of Cohen, taken alone and/or in view of Feeney, Belshe, Smith, and Le Saint, a reference which, for example, retrieves a user key from a request and another user key from a storage directly, rather than determining a user key and the location of the other user key from a redeem script of a transaction record stored on a distributed ledger. Accordingly, the present invention is distinguishable over Cohen, taken alone and/or in view of Feeney, Belshe, Smith, and Le Saint, for this reason, as well.
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious. Foreign prior art and NPL search was conducted; however, no relevant prior art was found.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685